DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 8/03/2021, wherein claims 2-7 are cancelled and claims 1 and 8-13 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/09/2021 has been considered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,495,765 to Fukami et al.
Fukami et al. discloses the following compound (col. 7):

    PNG
    media_image1.png
    238
    408
    media_image1.png
    Greyscale
,
which is a species of the claimed compound (1-1b). (See paragraph [0021] of the specification).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20170037135A to Lee et al. (See attached computer-generated English-language translation).
Regarding claim 1, Lee et al. discloses an OLED comprising the following delayed fluorescence compound

    PNG
    media_image2.png
    202
    176
    media_image2.png
    Greyscale
, wherein l,n = 0-4, m = 1-5 and A is one of the following

    PNG
    media_image3.png
    155
    527
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    184
    460
    media_image4.png
    Greyscale
.
An example of the TADF compound is the following (p. 9 of the original version)

    PNG
    media_image5.png
    144
    171
    media_image5.png
    Greyscale
.
This compound differs from the claimed compound (1-1b) in that it has two R13 groups 

    PNG
    media_image6.png
    144
    171
    media_image6.png
    Greyscale

and expecting a similar TADF property. The features of claims 8-9 and 11-12 are disclosed on page 5 of the translation. It is noted that Lee et al. teaches a use of the compound in the hole transport layer. Lee et al. also teaches that the electron transport layer functions as a hole blocking layer. Analogously, the hole transport layer functions as an electron blocking layer. In other words, the compound can be used in the electron blocking layer. Claim 10 is therefore unpatentable.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,495,765 to Fukami et al. in view of US 2014/0339518 A1 to Yamamoto et al. for the reasons set forth in the last Office action.
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Notwithstanding the lack of arguments, the claim amendment necessitates 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762